DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 03/07/2019.  With entry of the concurrently filed preliminary amendment, claims 1-18 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 05/21/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Objection – Drawings
The drawings are objected to because reference numeral 3 is not oriented in the same direction as the various views (see Figs. 1-3) as required by 37 CFR 1.84(p)(1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 

Objection – Claims
	Claims 10 and 15 are objected to because of the following informalities: referring to line 1 and lines 1-2 of the respective claims, it is presumed each “wherein” clause was intended to read, “thermal runaway reducing agent is added to the reactor …” (cf., claim 11).   However, clarification and appropriate correction are required.  

Claim Interpretation
	With respect to claim 1, it is noted that the “wherein” clauses recited at line 27 et seq. define six, mutually exclusive process conditions linked respectively by “and/or”.  As such, the Office is construing the claim as readable on a process for the continuous preparation of a polyolefin comprising the positively recited steps and wherein any one of the six defined conditions is observed. 

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al (US 2008/0319146 A1) in view of Jenkins et al (US 4588790).
Regarding Claims 1 and 2,  Bradley et al is directed to the preparation of polyolefin, in particular polypropylene, by a method comprising: providing propylene in a polymerization reactor; contacting a Ziegler-Natta catalyst composition with the propylene in the polymerization reactor; adding a selectivity control agent (SCA) comprising ethyl p-ethoxybenzoate (PEEB) and an alkoxysilane to the polymerization reactor; and forming a polypropylene composition (¶¶ [0010]-[0011], [0041]).  Examples 2 and 3 thereof demonstrate continuous preparation of polypropylene in a gas phase, fluidized bed polymerization oC above a predetermined value for the polymerization temperature.  Nevertheless, Bradley et al do teach a method of operation wherein one or more esters of aromatic monocarboxylic acids or substituted derivatives thereof may be intermittently added to a reactor containing a Ziegler-Natta catalyst composition, an organoaluminum cocatalyst and an alkoxysilane SCA as a means of controlling the polymerization activity in the reactor.  (It is noted that aromatic carboxylic acid esters, broadly, also qualify as species of the Applicant’s TRRA.)  
More specifically, the disclosed method entails operating the reactor normally using only an alkoxysilane SCA and when conditions conducive to the formation of polymer agglomerates or a run away reaction are encountered, especially when the polymerization temperature exceeds 67oC, more especially exceeding 68oC, the mixed SCA of Bradley et al may be formed in situ, by addition of the one or more esters of one or more aromatic monocarboxylic acids or a substituted derivative thereof to the reactor contents for a time sufficient to reduce polymer agglomeration, sheeting, or fouling or to otherwise stabilize the polymerization (¶ [0047]; emphasis added).  Bradley et al thus recognize an increase in polymerization temperature above 67o or 68oC as a variable indicative of conditions conducive to a run-away reaction and teach that this may be prevented by adding to the reactor contents an aromatic carboxylic acid ester(s) for a time sufficient to stabilize the polymerization.  To measure the polymerization temperature to determine the precise increase above a predetermined value for polymerization temperature, such as 67oC, that would necessitate addition of a SCA like PEEB to the reactor contents in Bradley et al to prevent a run-away reaction would have been obvious to one of ordinary skill in the art as a routine matter of optimization of an art-recognized result-effective In re Boesch, 205 USPQ 215, 219 (CCPA 1980).  
	It is further acknowledged that Bradley et al do not explicitly teach the claimed process steps of: withdrawing the polyolefin that is formed from the reactor through the outlet for polyolefin; and withdrawing fluids from the reactor through the outlet for fluids and transporting the fluids through the first connection means and the heat exchanger to cool the fluids, to produce a cooled recycle stream, and through the second connection means and through the inlet for the recycle stream back into the reactor.  The claimed steps are, however, merely conventional operations during production of polyolefin in a fluidized bed reactor system as confirmed by Jenkins et al.  
Thus, Jenkins et al disclose a continuous gas-fluidized bed process for producing polymer in a fluidized bed reactor operating in condensing mode (Abs.; Col. 3, line 60 et seq.).  Jenkins et al mention propylene as an olefin-type monomer to which the disclosed process is applicable (col. 4, ll. 34-38).   Jenkins et al specifically teach the claimed steps of: 
feeding a polymerization catalyst to the fluidized bed through the inlet for a polymerization catalyst (col. 14, ll. 6-10); 
feeding the one or more monomers to the reactor (col. 10, ll. 49-54); 
polymerizing the one or more monomers in the fluidized bed at a polymerization temperature to prepare the polyolefin (col. 10, ll. 9-10); 
withdrawing the polyolefin that is formed from the reactor through the outlet for polyolefin (col. 14, ll. 60-61); and 
withdrawing fluids from the reactor through the outlet for fluids and transporting the fluids through the first connection means and the heat exchanger to cool the fluids, to produce a cooled recycle stream, and through the second connection means and through the inlet for the recycle stream 
a lower part, comprising a distribution plate and an inlet for a recycle stream below the distribution plate (Fig. 1: mixing chamber 26a; gas distributor plate 28; reactor base 26 with inlet for recycle stream 22); 
a middle part above said lower part, said middle part comprising a fluidized bed, an inlet for a polymerization catalyst, an outlet for polyolefin (Fig. 1: reaction zone 12 located above gas distributor plate 28, comprising fluidized polymer particles, inlet 42 for polymerization catalyst and outlet 44 for polymer product); and 
an upper part above said middle part, said upper part comprising an outlet for fluids (Fig. 1: velocity reduction zone 14 located above reaction zone 12, comprising outlet for recycle stream 22).  
Bradley et al point out that their invention is particularly beneficial when employed under gas phase polymerization conditions, in as much as control of reaction temperature and prevention of polymer agglomeration is especially critical in a gas phase polymerization, particularly under conditions of a reactor upset or power outage (¶ [0022]).  Bradley et al further mention condensing mode among suitable gas phase polymerization processes (¶ [0052]).  Accordingly, one of ordinary skill would have reasonably expected the condensing mode operation and reactor system of Jenkins et al to be suitable for practicing the method of Bradley et al as discussed above.  Therefore, it would have been obvious to one of ordinary skill at the time of filing to undertake the method of Bradley et al in a reactor system operated in accordance with the teachings of Jenkins et al. 
	Regarding Claim 6, Bradley et al in view of Jenkins et al render obvious a process as per claim 1 as discussed above.  Neither Bradley et al nor Jenkins et al directly disclose wherein said TRRA is added through an inlet for TRRA at the inlet for recycle gas as claimed.  However, Jenkins et al teach to feed make-up fluid at point 18 via recycle line 22 to the reactor at point (inlet) 26 below the bed (col. 10, ll. 26a of Jenkins et al. 
	Regarding Claims 12 and 18, Bradley et al in view of Jenkins et al render obvious a process as per claim 1 as discussed above.  Neither Bradley et al nor Jenkins et al directly disclose wherein the addition of TRRA is performed for a period at most 20 minutes (claim 12) or for a period of at most 10 minutes (claim 18). However, Bradley et al do teach to add one or more esters of one or more aromatic monocarboxylic acids or a substituted derivative thereof to the reactor contents for a time sufficient to reduce polymer agglomeration, sheeting, or fouling or to otherwise stabilize the polymerization (¶ [0047]).  Bradley et al thus recognize the period of addition of aromatic monocarboxylic acid ester(s) as a result-effective parameter for purposes of reducing polymer agglomeration, sheeting, or fouling, or to otherwise stabilize the polymerization reaction.  This would have indicated to those of ordinary skill that tests must be conducted to ascertain the optimum addition period needed to prevent the aforementioned phenomena. Hence, it would have been obvious to one of ordinary skill in the art to optimize this parameter as a matter of routine experimentation, given the general conditions taught by Bradley et al.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, 235 (CCPA 1955), especially in the absence of evidence of criticality in operating within the claimed ranges.   

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hartley et al (US 6365681 B2) is cited as pertinent to preventing incipient upsets in a fluidized .    

Allowable Subject Matter
Claims 3-5, 7-11 and 13-17 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMTeskin/02-18-21